UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

conan cae ene e cer ene ene ne nee cene eee nee eee eee neni nee eee x
UNITED STATES OF AMERICA : 21- Md - 4024
-V.- : Order
STEVEN CHENEY,
Defendant.
veneer ee een ennannnterenee x

The Court orders the warden of Essex County Correctional Facility to provide
Steven Cheney with a thirty-day supply of all medications he has been prescribed,

upon his release from the facility on May 5, 2021.
SO ORDERED.

Dated: New York, NY
May 4, 2021

(tub H KC

Hon. Katherine H. Parker
United States Magistrate Judge

 
